  Case 3:20-cv-00039-TSL-JCG Document 19 Filed 08/10/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

ROBIN WILSON                                                      PLAINTIFF

VS.                                   CIVIL ACTION NO. 3:20CV39TSL-JCG


ANDREW SAUL, COMMISSIONER OF SOCIAL SECURITY                      DEFENDANT


                                   ORDER

      This cause is before the court on the objections of plaintiff

Robin Wilson to the report and recommendation of United States

Magistrate Judge John C. Gargiulo, recommending that the

Commissioner’s decision be affirmed and that the appeal be

dismissed with prejudice.      Having considered the objections, the

court concludes that they are not well taken and will be

overruled.   The court further concludes that the report and

recommendation should be adopted as the opinion of the court and

the appeal dismissed with prejudice.

      The court briefly addresses plaintiff’s objections.

Initially, the court observes that the ALJ’s decision made no

misrepresentation about the agency medical consultant’s conclusion

that plaintiff could walk or stand no more than 4 hours a day.          In

fact, the decision does not reference this finding at all.

Further, the report and recommendation rightly addresses the ALJ’s

decision to decline to adopt in toto the opinions of the medical

professionals.    Secondly, reading the transcript of the

administrative hearing together with the hearing decision, it is
  Case 3:20-cv-00039-TSL-JCG Document 19 Filed 08/10/21 Page 2 of 2




clear that the ALJ was not laboring under a misapprehension that

plaintiff was working after August 2015, and, as the report and

recommendation provides, there is substantial evidence supporting

the ALJ’s decision that plaintiff’s affective disorders did not

cause more than a minimal limitation.        Finally, the court agrees

that the ALJ’s conclusion that plaintiff’s work as a system

analyst constituted past relevant is harmless error.          Accordingly,

it is ordered that plaintiff’s objections are overruled.              It is

further ordered that the report and recommendation of United

States Magistrate Judge John C. Gargiulo be, and the same is

hereby, adopted as the findings of the court.         It follows then

that the appeal will be dismissed with prejudice.

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 10th day of August, 2021.

                                   /s/ Tom S. Lee
                                  UNITED STATES DISTRICT JUDGE
